By JUDGE ROBERT LEWIS YOUNG
I have re-examined the authorities cited in the very able and exhaustive briefs filed on both sides. My opinion remains the same as it was in Ayers v. Spring (A-5020), namely that a married woman negligently injured may not include as an element of her damage her husband’s loss of her services and consortium. The married women’s acts remove disabilities; they do not create new rights of action. Rush v. Great American Ins. Co., 376 S.W.2d 454 (Tenn. 1964). With us a married woman may now bind herself to pay for ’’expenses” and may include a claim for them in her action for the negligent injury, but that is all.